Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8, 10, 12-16 and 18-19 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Keith (US 2017/0237296)
Regarding claim 1, the prior art discloses:
A portable electronic device (fig 1, par 2), comprising: 
A housing (fig 1) having an interface surface (interface/charging mat/surface/pad 102 in fig 1);  
An inductor coil disposed within the housing and comprising a conductive wire wound in a plurality of turns about a center point and in increasing radii such that the inductor coil is substantially planar (par 3, 102, 109, 252);  
Charging circuitry (wireless power system 100 in fig 1) coupled to the inductor coil and configured to operate the inductor coil to wirelessly receive power and wirelessly transmit power (see transmitter-receiver mode/flow in par 16, 52, 193, 197, 202, 213, 242, 246);  
see one or more of control circuit, controller, processor, microprocessor, power management circuitry in par 16, 52, 193, 197, 202, 213, 242, 246-247) coupled to the charging circuitry and configured to instruct the charging circuitry to operate the inductor coil to wirelessly receive power and to wirelessly transmit power; and 
A device detection coil (object detection coil (par 15, 111-117, 120-127)) coupled to the control circuitry and configured to detect a presence of an external device on the interface surface (par 111, 113, 115-117, 127, 148, 181), the device detection coil is configured to operate at a different frequency from the inductor coil (par 116-117, 121). 
(Claim 3) wherein the conductive wire is formed of a plurality of sub-wires arranged in a single plane (par 3, 102, 109, 252) 
(Claim 4) an electromagnetic shield disposed between the inductor coil and the interface surface and comprising a substrate layer and a conductive layer attached to the substrate layer, the electromagnetic shield being configured to intercept electric field while allowing magnetic flux to pass through (par 95, 120, 265-267). 
 (Claim 5) wherein the inductor coil and the device detection coil are attached to the electromagnetic shield (par 120, 265-267). 
(Claim 7) wherein the inductor coil has a first outer profile and the device detection coil has a second outer profile different from the inductor coil (par 114-115, 117, 121, 126)
 (Claim 8) wherein the device detection coil is disposed outside of an outer perimeter of the inductor coil (par 114-115, 117, 121, 126)
(Claim 10) a magnetic material (par 95, 120, 265-267) disposed between adjacent turns of the plurality of turns of the conductive wire. 
Claims 12-16 and 18-19 recite similar subject matter and are rejected for the same reason. For circuit board, see par 95, 102, 113, 252, 250, 261, 265-268.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17are rejected under 35 U.S.C. 103(a) as being unpatentable Keith (US 2017/0237296) in view of Park (US 2015/0115724).

Keith discloses substantially all the elements in the claims 9 and 17 including coil is formed a patterned conductive trace on a substrate/PCB (par 95, 102, 113, 252, 250, 261, 265-268) except stranded coil, however, stranded coil is disclosed by Park in par 69.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (in the instant application) to utilize stranded coil because:
“When such a stranded coil is used, loss occurring due to an eddy current, a skin effect, and the like, at low frequency may be reduced” (Park, par 69)

Allowable Subject Matter
Claims 2, 6, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL DINH/            Primary Examiner, Art Unit 2851